Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 10/20/2020:
Claims 36-50 (for a total of 15) have been examined.
Claims 1-35 and 51-135 have been canceled by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claim 36-50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 10-13 and 15 of U.S. Patent No. 10845816B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
it is obvious that the narrower combination of system claims 1 and 3-6 of U.S. Patent No. 10845816B2 covers the broader combination of system claims 36 and 39-40 of the instant application; 
it is obvious that the narrower combination of system/apparatus claims 8 and 10-13 of U.S. Patent No. 10845816B2B2 covers the broader combination of system/apparatus claims 43 and 46-48 of the instant application; 
it is obvious that the narrower combination of method claim 15, system claims 3-6 and system/apparatus claims 10-13  of U.S. Patent No. 10591929B2 covers the broader method claim 50 of the instant application.
2.	Claim 36-50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 10-13 and 15 of U.S. Patent No. 10591929B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
it is obvious that the narrower combination of system claims 1 and 3-6 of U.S. Patent No. 10591929B2 covers the broader combination of system claims 36 and 39-40 of the instant application; 
it is obvious that the narrower combination of system/apparatus claims 8 and 10-13 of U.S. Patent No. 10591929B2 covers the broader combination of system/apparatus claims 43 and 46-48 of the instant application;
it is obvious that the narrower combination of method claim 15, system claims 3-6 and system/apparatus claims 10-13 of U.S. Patent No. 10591929B2 covers the broader method claim 50 of the instant application.
3.	Claims 37-42 and 44-49 rejected under the ground of nonstatutory double patenting, because of their dependencies on rejected independent claims.
	

Allowable Subject Matter
1.	Claims 36, 43 and 50 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.
2.	Claims 37-42 and 44-49 would be allowable if rewritten to overcome the nonstatutory double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662